On the instant appeal, the defendants allege, inter alia, that (1) the defendant Francis J. Coffey submitted his own affidavit, dated January 20, 1988, which raised issues of fact in the instant action, and (2) the Supreme Court, as evidenced by its memorandum decision, disregarded that affidavit. Accordingly, the defendants argue that the Supreme Court erroneously granted the plaintiffs’ motion for summary judgment.
We have reviewed the affidavit of the defendant Francis J. Coffey and the other papers in the record, and are of the view that no triable issues of fact are raised in opposition to the plaintiffs’ motion for summary judgment (see, Lieberman v *583Pettinato, 120 AD2d 646; Koo v Gross, 133 AD2d 613). Mangano, J. P., Bracken, Eiber and Harwood, JJ., concur.